Fawcett, J.,
dissenting.
There is nothing in the point that the Young Men’s Christian Association Building was a public building and that from 6 to 7:30 in the evening a large number of people passed through the doors into the building. People who so pas? into the building do so by invitation of the Young Men’s Christian Association for lawful purposes. This invitation does not extend to one who desires to enter for the commission of a larceny. That the defendant entered the building for the purpose of committing a larceny is established beyond a reasonable doubt. The uncontradicted testimony shows that on the afternoon and evening in question the doors of the building were closed. Defendant entered the building through the door. There was no other way he could enter. In order to gain an entrance through the door, every reasonable probability is that he opened the door himself. No one saw him enter, and so it is held, in the majority opinion, that there is no proof of a forcible entry, so as to make the crime burglary. In order to reach this conclusion, the improbable presumption is drawn that some one, who was lawfully entering, may have, preceded the defendant into the building and *14held the door open for him to enter. While such a circumstance is possible, it is too remote a probability to warrant the setting aside of the conviction of a man who, the evidence shows beyond a reasonable doubt, upon any reasonable hypothesis, is guilty of the crime charged. If criminals can thus escape their just deserts, then verily the proverb, “The way of the transgressor is hard,” is reversed.
Instruction No. 6 could not by any possibility have prejudiced the defendant.
Instruction No. 7, quoted in the opinion, standing alone, might be held to have been prejudicial; but, when taken in connection with No. 8, which immediately follows it, it is idle to claim that the defendant was prejudiced. Instruction No. 8 reads: “The jury is further instructed that, in order to find the defendant guilty of the charge of burglary, it is necessary for the state to establish that, at the time that defendant entered the Young Men’s Christian Association Building, he had an intention of stealing property from said building, and that he forcibly broke into said building for the purpose of carrying out his intention to steal property from said building.” ■ This instruction clearly and properly told the jury what the state must prove to warrant a conviction, and, it following immediately after instruction No. 7, the jury could not have been misled.
The doors of the penitentiary should swing evenly. The outward swing is easy these days, and the inward swing should not be made too hard.